We deem it proper to advert only to the first ground of this motion, in which complaint is made with reference to our action regarding the purported bill of exceptions to the conclusions of the court.
The assignment of error predicated upon this instrument is as follows: "There is no finding of fact upon which judgment should be rendered directing the bank to issue the certificate of stock to James, nor to enjoin W.J. Spencer in the premises in any manner whatever. The court failed to find when the stock was issued to R.S. Kelley. He fails to find when it went into the hands of appellant, W.J. Spencer, or indeed that it ever went into his hands at all. He fails to find that Spencer was setting up any claim to it in any manner. He fails to find that Spencer held the stock in collusion with McFarlin, or for his benefit. He fails to find any value to the stock. In fact, he fails to find anything, except judgment for James."
If we be in error with reference to the character of the instrument alluded to in this connection in our original opinion, we must adhere to the conclusion there reached in regard to the disposition of the assignment of error. We think that the findings of fact were sufficient to justify the judgment directing the issuance of the certificate of stock to James, and enjoining W.J. Spencer. If the findings were defective on account of the matters of omission referred to in the assignment, a request for fuller and more specific conclusions should have been presented to the court, and an exception reserved to its refusal to grant the request. This was not done. The following authorities are regarded as decisive of the necessity of such action on the part of the appellant: Fitzhugh v. Land Co.,81 Tex. 313; Railway v. Fossett, 66 Tex. 338
[66 Tex. 338]; Cattle Co. v. Burns, 82 Tex. 58.
The motion is overruled.
Overruled. *Page 335